     Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 1 of 7 PAGEID #: 11




                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                        :            Case No. 3:19MJ656
                                                 :
                  Plaintiff,                     :
                                                 :
                     vs.                         :            UNITED STATES’ MOTION
                                                 :            FOR PRETRIAL DETENTION
NATHAN GODDARD,                                  :            AND HEARING THEREON
                                                 :
                 Defendant.                      :

                                         ------------------

1.     DETENTION (CHECK IF APPLICABLE)

       x     The United States of America (“United States”) respectfully requests that the


             defendant be detained pending trial because no condition or combination of

             conditions will reasonably assure both (1) the appearance of the defendant as

             required in this action, and (2) the safety of any other person and the community.

             (See, 18 U.S.C. § 3142(a)(4), (e), (f), (g) and (i).)

       A.    Rebuttable Presumption Applies: Appearance of the Defendant and Safety

             of Community (18 U.S.C. § 3142(e)) (check if applicable)

             x       A rebuttable presumption that no condition or combination of conditions


                     will reasonably assure both (a) the appearance of the defendant as required

                     in this action, and (b) the safety of the community applies because there is

                     probable cause to believe that the defendant committed (check all that

                     apply):
Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 2 of 7 PAGEID #: 12




               x      an offense for which a maximum term of imprisonment of ten


                      years or more is prescribed in the Controlled Substances Act (21

                      U.S.C. 801 et seq.), the Controlled Substances Import and Export

                      Act (21 U.S.C. 951 et seq), or chapter 705 of Title 46 of the United

                      States Code;

               □      an offense under 18 U.S.C. §§ 924(c) (Use or Carrying a Firearm

                      During and in Relation to/Possession in Furtherance of, a Crime of

                      Violence or Drug Trafficking Crime), 956(a) (Conspiracy to Kill,

                      Kidnap, Maim, or Injure Persons or Damage Property in a Foreign

                      Country), or 2332b (Acts of Terrorism Transcending National

                      Boundaries);

               □      an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                      included in definition of “Federal crime of terrorism”) for which a

                      maximum term of imprisonment of ten (10) years or more is

                      prescribed;

               □      an offense involving a minor victim under 18 U.S.C. §§ 1201,

                      1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1)-(3),

                      2252A(a)(1)-(4), 2260, 2421, 2422, 2423, or 2425.

  B.    Rebuttable Presumption Applies: Safety of Others and Community (18

        U.S.C. § 3142(e)(1)-(3)) (check if applicable)

        □      This is a case described in 18 U.S.C. § 3142(f)(1), and a rebuttable

               presumption that no condition or combination of conditions will

               reasonably assure the safety of any other person and the community


                                         2
     Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 3 of 7 PAGEID #: 13




                    applies because (a) the defendant has been convicted of a Federal offense

                    that is described in 18 U.S.C. § 3142(f)(1), or of a State or local offense

                    that would have been an offense described in 18 U.S.C. § 3142(f)(1) if a

                    circumstance giving rise to Federal jurisdiction had existed (hereafter, “the

                    Offense”), (b) the Offense was committed while the defendant was on

                    release pending trial for a Federal, State, or local offense, and (c) a period

                    of not more than five (5) years has elapsed since the date of conviction, or

                    the release of the person from imprisonment, for the Offense, whichever is

                    later.

2.     TEMPORARY DETENTION (CHECK IF APPLICABLE)

       □     The United States seeks temporary detention for ten (10) days, excluding

             Saturdays, Sundays, and holidays, to permit revocation of conditional release,

             deportation, or exclusion, because (1) the defendant may flee or pose a danger to

             any other person or the community (18 U.S.C. § 3142(d)(2)), and (2) the

             defendant (check all that apply):

             □      is, and was at the time the offense was committed, on release pending trial

                    for a felony under Federal, State, or local law (18 U.S.C. §

                    3142(d)(1)(A)(i));

             □      is, and was at the time the offense was committed, on release pending

                    imposition of execution of sentence, appeal of sentence or conviction, or

                    completion of sentence, for any offense under Federal, State, or local law

                    (18 U.S.C. § 3142(d)(1)(A)(ii));




                                                 3
     Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 4 of 7 PAGEID #: 14




             □      is, and was at the time the offense was committed, on probation or parole

                    for any offense under Federal, State or local law (18 U.S.C. §

                    3142(d)(1)(A)(iii));

             □      is not a citizen of the United States or lawfully admitted for permanent

                    residence, as defined in 8 U.S.C. § 1101(a)(20) (18 U.S.C. §

                    3142(d)(1)(B)).

3.     DETENTION HEARING (CHECK IF APPLICABLE)

       x     A hearing pursuant to the provisions of 18 U.S.C. § 3142(f) must be held before


             detaining a defendant pending trial (18 U.S.C. § 3142(e)), unless waived by that

             defendant. (U.S. v. Clark, 865 F.2d 1433, 1437 (4th Cir. 1989).) The United

             States accordingly respectfully requests that this Court hold such a hearing, unless

             waived by the defendant.

       A.    Hearing Must be Granted (check if applicable)

             x      Such a hearing must be granted because this case involves (check all that


                    apply):

                    x         a crime of violence as defined in 18 U.S.C. § 3156(a)(4), namely,


                              (i) an offense that has an element of the offense the use, attempted

                              use, or threatened use of physical force against the person or

                              property of another, (ii) a felony that, by its nature, involves a

                              substantial risk that physical force against the person or property of

                              another may be used in the course of committing the offense, or

                              (iii) a felony under chapter 109A (Sexual Abuse), 110 (Sexual

                                                 4
Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 5 of 7 PAGEID #: 15




                     Exploitation and Other Abuse of Children), or 117 (Transportation

                     for Illegal Sexual Activity and Related Crimes) of Title 18 of the

                     United States Code (18 U.S.C. § 3142(f)(1)(A));

              □      an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                     included in definition of “Federal crime of terrorism”) for which a

                     maximum term of imprisonment of ten (10) years or more is

                     prescribed (18 U.S.C. § 3142(f)(1)(A));

              □      an offense for which the maximum sentence is life imprisonment

                     or death (18 U.S.C. § 3142(f)(1)(B));

              x      an offense for which a maximum term of imprisonment of 10 years


                     or more is prescribed in (i) the Controlled Substance Act (21

                     U.S.C. §§ 801 et seq.), (ii) the Controlled Substances Import and

                     Export Act (21 U.S.C. §§ 951 et seq.), or (iii) chapter 705 of Title

                     46 of the United States Code (18 U.S.C. § 3142(f)(1)(C));

              □      a felony where the defendant has been convicted of (i) two or more

                     offenses described in 18 U.S.C. §§ 3142(f)(1)(A)-(C), (ii) two or

                     more State or local offenses that would have been offenses

                     described in 18 U.S.C. §§ 3142(f)(1)(A)-(C) if a circumstance

                     giving rise to Federal jurisdiction had existed, or (iii) a

                     combination of such offenses (18 U.S.C. § 3142(f)(1)(D));

              □      a felony that involves a minor victim (18 U.S.C. § 3142(f)(1)(E));




                                        5
Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 6 of 7 PAGEID #: 16




              □       a felony that involves the possession or use of a firearm or

                      destructive device (as those terms are defined in 18 U.S.C. § 921)

                      (18 U.S.C. § 3142(f)(1)(E));

              □       a felony that involves a failure to register under 18 U.S.C. § 2250

                      (18 U.S.C. § 3142(f)(1)(E));

              □       a serious risk that the defendant will flee (18 U.S.C. §

                      3142(f)(2)(A));

              □       a serious risk that the defendant will obstruct or attempt to obstruct

                      justice, or threaten, injure, or intimidate, or attempt to threaten,

                      injure, or intimidate, a prospective witness or juror (18 U.S.C. §

                      3142(f)(2)(B)).

  B.    Hearing May be Granted at the Court’s Discretion (check if applicable)

        □     The Court is not required to grant a hearing, but such a hearing is

              requested nonetheless as explained in the attached Memorandum.

  C.    Continuance of Hearing Requested (18 U.S.C. § 3142(f)) (check one if

        applicable)

        x     The United States respectfully requests a continuance of three (3) days


              (not including any intermediate Saturday, Sunday, or legal holiday) in

              which to hold the detention hearing, during which time the defendant shall

              be detained.

        □     The United States respectfully requests a continuance of greater than three

              (3) days (not including any intermediate Saturday, Sunday, or legal

              holiday), namely, until ____________, in which to hold the detention

                                         6
   Case: 3:19-mj-00656-SLO Doc #: 3 Filed: 11/05/19 Page: 7 of 7 PAGEID #: 17




                     hearing, for good cause, as explained in the attached Memorandum, during

                     which time the defendant shall be detained.

     D.       Medical Examination Requested During Continuance (18 U.S.C. § 3142(f))

              (check if applicable and only if continuance is requested)

              □      During the requested continuance, the United States respectfully requests

                     that the defendant, who appears to be a narcotics addict, receive a medical

                     examination to determine whether the defendant is an addict.


                                                   Respectfully submitted,

                                                   DAVID M. DEVILLERS
                                                   United States Attorney


                                                   s/Dominick S. Gerace
                                                   DOMINICK S. GERACE (0082823)
                                                   Assistant United States Attorney
                                                   Attorney for Plaintiff
                                                   200 West Second Street, Suite 600
                                                   Dayton, Ohio 45402
                                                   Office: (937) 225-2910
                                                   Fax: (937) 225-2564
                                                   E-mail: dominick.s.gerace@usdoj.gov


                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing will be served on defendant at his initial

appearance.


                                                   s/Dominick S. Gerace
                                                   DOMINICK S. GERACE (0082823)
                                                   Assistant United States Attorney




                                              7
